Citation Nr: 0011802	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for incomplete 
paralysis of the median nerve of the left arm, currently 
rated as 40 percent disabling.

2.  Entitlement to an increased rating for injury to Muscle 
Group V of the left arm, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased rating for loss of the head 
of the radius of the left arm, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1941 to March 1945.

In January 1998, the veteran filed claims at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, requesting increases in the ratings for the 
multiple residuals of a shell fragment wound (SFW) that he 
sustained to his left arm during service.  They consist of 
incomplete paralysis of the median nerve, rated as 40 percent 
disabling, injury to Muscle Group V, rated as 30 percent 
disabling, and loss of the head of the radius, rated as 20 
percent disabling.  The RO denied his claims in April 1998, 
and he appealed to the Board of Veterans' Appeals (Board).

The veteran did not, however, appeal an October 1998 RO 
decision that denied a claim for a total disability rating 
based on individual unemployability due to his service-
connected disabilities (TDIU).  Consequently, that claim is 
not before the Board.  See 38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  Effective since April 1, 1946, the veteran has been 
receiving VA compensation benefits at the 40 percent level 
for severe incomplete paralysis of his median nerve, as a 
residual of the SFW in service, and at the 30 percent level 
for severe injury to Muscle Group V, and at the 20 percent 
level for loss of the head of his radius, for a combined 
rating of 70 percent.

2.  The maximum rating the veteran could attain if his left 
arm were amputated below the insertion of his deltoid muscle 
would be 70 percent.

3.  Due to the current severity of his SFW residuals, the 
veteran essentially has lost the use of this extremity.


CONCLUSIONS OF LAW

1.  Increased ratings for the service-connected residuals of 
the SFW of the left upper extremity are not warranted. 38 
U.S.C.A. §§ 110, 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.951, 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.68, 4.71a 
(Diagnostic Code 5212), 4.73 (Diagnostic Code 5305), 4.124a 
(Diagnostic Code 8515) (1999).

2.  The criteria for special monthly compensation have been 
met.  38 U.S.C.A. §§ 5107, 1114(k) (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.350, 4.63 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1943, while engaged in combat against enemy 
forces during World War II, the veteran sustained a through-
and-through SFW to his left arm (his minor extremity), about 
two inches above his elbow joint, causing a fracture of the 
supra-condylar region of the humeral shaft.  His doctors 
debrided the wound, reduced the fracture, and applied a cast.  
Nevertheless, he continued to experience persistent pain in 
this extremity extending from his elbow down into his forearm 
and into several fingers of his hand.  He subsequently 
underwent surgery in March 1943 to remove some retained 
fragments of bone and shrapnel.  He underwent additional 
surgery in June 1943 to remove a neuroma (tumor) on the 
median nerve, just above the elbow, and later in January 1944 
to remove the head of his radius.  He eventually was 
discharged from the military in March 1945 due to the extent 
of his injuries.

Shortly after service, in April 1945, the RO granted service 
connection for the multiple residuals of the SFW of the left 
arm and assigned a single rating of 50 percent.

The veteran, however, continued to experience increasing 
pain, numbness, weakness, limitation of motion, muscle 
atrophy, etc., in his left upper extremity, so he underwent 
more surgery while hospitalized from April to May 1946 at a 
VA medical Center (VAMC).  That procedure involved a 
neurolysis (nerve repair and suture) of the median nerve.  
After considering the severity of his symptoms on appeal, the 
Board issued a decision in October 1946 assigning a separate 
40 percent rating for incomplete paralysis of the 
median nerve, a separate 30 percent rating for injury to 
Muscle Group V, and a separate 20 percent rating for the loss 
of the head of the radius-all of which were effective from 
April 1, 1946.  The combined rating was 70 percent.  None of 
the ratings has changed since that decision.

In January 1998, the veteran requested increases in his 
ratings.  The RO denied his claims in April 1998, and this 
appeal ensued.

II.  Legal Analysis

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where, as here, entitlement to compensation already 
has been established, and the appropriateness of the present 
ratings is at issue, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes at the outset that, since the 40, 30 and 20 
percent ratings have each been in effect for at least 20 
years-in fact, since April 1, 1946-they are protected and 
not subject to being reduced unless there is evidence of 
fraud.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  The 
veteran believes he is entitled to higher ratings because his 
residuals have grown progressively worse-particularly the 
extent of his pain and numbness in recent years.  His 
allegations are sufficient to well ground his claims-meaning 
make them at least plausible or capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992) (claims for higher ratings 
for service-connected disabilities are well grounded where 
the veteran alleges they have increased in severity since his 
prior claim).  

Since, however, the veteran already has a 40 percent rating 
for the severe incomplete paralysis of his median nerve under 
38 C.F.R. § 4.124a, Code 8515, and a 30 percent rating for 
the severe injury to Muscle Group V (the muscles of the upper 
arm and shoulder girdle) under 38 C.F.R. § 4.73, Code 5305, 
and a 20 percent rating for the loss of the head of the 
radius under 38 C.F.R. § 4.71a, Code 5212, he cannot receive 
higher ratings because, if he did, they, in turn, would cause 
the combined 70 percent rating for his disabilities to exceed 
the maximum attainable rating of 70 percent that he would 
receive under 38 C.F.R. § 4.71a, Code 5122, if his left arm 
were amputated below the insertion of the deltoid muscle.  
See 38 C.F.R. §§ 4.25, 4.68.  Nevertheless, he may be 
entitled to special monthly compensation (SMC) at the "k" 
rate, pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a), for "loss of use" of this extremity, so that 
possibility also must be considered in his appeal because it 
is an "inextricably intertwined" issue.  See Akles v. 
Derwinski, 1 Vet. App. 118 (1991); Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).

Loss of use is held to exist when no effective function 
remains to grasp or manipulate with the hand other than that 
which would be equally well served by an amputation stump at 
a site below the elbow with use of a suitable prosthesis.  
38 C.F.R. §§ 3.350 (a)(2), 4.63.

The veteran underwent a VA medical evaluation in March 1998 
to determine the status of the multiple residuals of the SFW 
he sustained to his left upper extremity.  There was obvious 
clinical evidence of atrophy from not being able to use 
either the triceps or biceps muscles, and to only a very 
slightly lesser extent involving his fingers, all of which 
were partially atrophied as well.  There also was obvious 
clinical evidence of weakness, numbness, and other sensory 
and vascular deficits (anesthesia, hypothesia, etc.) 
extending virtually uninterrupted from the upper arm down 
into the elbow, forearm, wrist, and fingers of the hand.  
Furthermore, X-rays of the shoulder, elbow, and hand 
confirmed that he had post-traumatic arthritis (albeit 
compounded by some age-related osteoarthritis, too) and 
vascular calcification, reduced bone mass (osteopenia), etc.  
As to the extent of his range of motion, he could not 
supinate or pronate his forearm at all, and, although he had 
some motion in his wrist and fingers, it was not very much 
and, in fact, essentially nil, because the examiner indicated 
there was "significant restriction" (indeed, "ankylosis" 
of the wrist) and "very limited movement" of all of the 
fingers.  As tangible evidence of this, the examiner made 
particular note of the fact that the veteran was unable to 
oppose his thumb to any of his fingers, even though his 
fingers and hand were contracted in a flexed position to 
start with-meaning they were closer to the thumb than under 
normal circumstances-and that he was not able to grip the 
examiner's finger.  In the judgment of the Board, this level 
of functional impairment is tantamount to loss of use-
especially when the dysfunction in the various respects is 
considered collectively.  Therefore, since the veteran 
essentially has lost the ability to grasp or manipulate with 
this extremity he is entitled to SMC at the "k" rate with 
resolution of reasonable doubt in his favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran is not shown to be entitled to a higher rate of 
SMC because he only has involvement of a single body part (as 
opposed to bilateral involvement) and is not housebound or in 
need of the regular aid and attendance of another person.  
Therefore, he does not meet the criteria of any of the other 
possible categories of eligibility discussed in 38 U.S.C.A. 
§ 1114 and 38 C.F.R. § 3.350.

The Board notes additionally that there is no objective 
indication that the veteran's SFW residuals have caused 
marked interference with his employment (i.e., beyond that 
contemplated in the ratings assigned).  According to 
statements he submitted in August 1998, he has not worked 
since 1996, but he apparently worked for the same company, 
prior to stopping, for many years (since 1952), and there is 
no indication, either medical or otherwise, that he stopped 
working, or had to stop, because of the residuals of his 
injuries in service.  To the contrary, it appears that 
several unrelated (non-service-connected) conditions may have 
had something to do with that, including his coronary artery 
disease (CAD)-status post coronary artery bypass graft 
surgery (CABG), his hypertension, his Diabetes Mellitus (DM), 
his glaucoma and macular degeneration, etc.  There also is no 
indication that his service-connected disabilities have 
necessitated frequent periods of hospitalization (according 
to the evidence of record, he has not been hospitalized for 
treatment of them since 1946) or otherwise rendered 
impractical the application of the regular schedular 
standards.  Consequently, in the absence of these factors, 
the Board does not have to remand this case to the RO for 
consideration of an increased rate of compensation on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Increased ratings for service-connected disabilities, on a 
schedular basis, are denied.

SMC at the "k" rate, pursuant to 38 U.S.C.A. § 1114(k), is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

